Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s response filed 3/29/22 has been entered.  
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 12/29/21 have been withdrawn:
The rejection of claims 1-3 and 17 under 35 U.S.C. 103 as being unpatentable over Albright et al (US 2013/0210691), has been withdrawn. 
The rejection of claims 5 and 18 under 35 U.S.C. 103 as being unpatentable over Albright et al (US 2013/0210691), as applied to claims 1-3 and 17 above, and further in view of Wenzel et al (US2008/0051314) or Krzysik et al (US2005/0148490), has been withdrawn. 
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Albright et al (US 2013/0210691) as applied to claims 1-3 and 17 above, and further in view of Murphy et al (US 2019/0382689), has been withdrawn.
The rejection of claims 6 and 19 under 35 U.S.C. 103 as being unpatentable over Albright et al (US 2013/0210691) as applied to claims 1-3 and 17 above, and further in view of Trivedi et al (US 2008/0281012), has been withdrawn. 
The rejection of claims 7 and 20 under 35 U.S.C. 103 as being unpatentable over Albright et al (US 2013/0210691) as applied to claims 1-3 and 17 above, and further in view of Stevens (US 5,288,335) or Brocklehurst et al (US 4,643,840), has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al (US 2006/0234890).
Griese et al teach floor finish strippers which may have a variety of forms such as liquids, etc., containing solvents, etc.  The solvent may be used in amounts of at least 20% by weight.  See para. 21.  Thickeners may be used in amounts from about 0.1 to 30% by weight and include starches, etc.  See para. 22.  The concentrate may include other additives such as builders, pH adjusters, etc., and may contain water in amounts less than 50% by weight.  See paras. 30-35.  The Examiner asserts that the broad teachings of Griese et al would suggest compositions having the same properties as the compositions recited by the instant claims because Griese et al teach compositions containing the same components in the same amounts as recited by the instant claims.  Note that, instant claims 1 and 17 are product-by-process claims; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
Griese et al do not teach, with sufficient specificity, a composition containing starch, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing starch, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Griese et al suggest a composition containing starch, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al (US 2006/0234890) as applied to claims 1-3 and 17 above, and further in view of Wenzel et al (US2008/0051314) or Krzysik et al (US2005/0148490).
Griese et al are relied upon as set forth above.  However, Griese et al do not  teach the use of amylopectic in addition to the other requisite components of the composition as recited by the instant claims.  
Wenzel et al teach liquid cleaning compositions that have a sufficient viscosity to maintain particles suspended in the cleaner.  See Abstract.  The compositions may also contain a thickener, wherein suitable thickeners include starch, amylopectin, etc.  See para. 22-23.  
Krzysik et al teach a liquid cleansing product, wherein the cleansing product contains a first lamellar structured liquid and a second lamellar structured liquid.  See paras. 13 and 14.  The composition may contain a thickener such as starch, amylopectin, etc.  See paras. 28-30.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use amylopectin in the composition taught by Griese et al, with a reasonable expectation of success, because Wenzel et al or Krzysik et al teach the equivalence of starch to amylopectin as a thickener in a similar composition and further, Griese et al teach the use of starch in general. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griese et al (US 2006/0234890) as applied to claims 1-3 and 17  above, and further in view of Murphy et al (US 2019/0382689).  
Griese et al are relied upon as set forth above.  However, Griese et al do not teach the use of sucrose in addition to the other requisite components of the composition as recited by the instant claims.  
Murphy et al teach cleaning compositions containing an enzyme and a nonionic surfactant having an HLB between 10 and 22.  See Abstract.  A stabilizing agent may be used in the composition and include sucrose, etc., wherein the stabilizing agent provides the desired level of stability to the composition.  See paras. 87-90. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sucrose in the composition taught by Griese et al, with a reasonable expectation of success, because Murphy et al teach that the use of sucrose in a similar composition provides added stability to the composition and further, such stability properties would be desirable in the composition taught by Griese et al. 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al (US 2006/0234890) as applied to claims 1-3 and 17 above, and further in view of Trivedi et al (US 2008/0281012).  
Griese et al are relied upon as set forth above.  However, Griese et al do not teach the use of a pH modifier such as sodium carbonate in addition to the other requisite components of the composition as recited by the instant claims.  
Trivedi et al teach an environmentally-friendly cleaning composition for industrial and consumer applications containing a blend of dibasic esters; one or more surfactants, and optionally, water or a solvent.  The composition may be used as a graffiti cleaner, a painted-substrate cleaner, a paint stripper, etc.  See Abstract.  Ph control agents and buffers may be used in the compositions and include alkali metal silicates, carbonates, etc.  See paras. 98-101.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium carbonate in the composition taught by Griese et al, with a reasonable expectation of success, because Trivedi et al teach that sodium carbonate may be used as a pH adjuster in a similar composition and further, Griese et al teach the use of pH adjusters in general.  
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al (US 2006/0234890) as applied to claims 1-3 and 17 above, and further in view of Stevens (US 5,288,335) or Brocklehurst et al (US 4,643,840).
Griese et al are relied upon as set forth above.  However, Griese et al do not teach the specific pH of the composition as recited by the instant claims.  
Brocklehurst et al teach an alkaline paint stripper.  See Abstract.  Brocklehurst et al exemplify compositions having a pH of, for example, of 12.7 or 11.8.  See columns 9 and 10.  
Stevens teaches a non-toxic, non-flammable safe composition for use in removing and stripping paint, varnishes, and stains from hard and/or flexible surfaces.  See Abstract.  The pH of the compositions is from about 2 to greater than 11.  Several preferred embodiments have a pH of from about 5.5 to about 8.  See column 7, lines 1-69. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate compositions as taught by Griese et al to have a pH, for example, of 7 or 12, with a reasonable expectation of success, because Stevens or Brocklehurst teach the formulation of similar paint strippers at a pH of, for example, 7 or 12 and further, Griese et al teach that the amounts and types of components added to the composition may be varied within broad ranges which would allow for the formulation of compositions having various pH values.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Griese et al, Applicant states that the claimed compositions are specifically paint remover compositions and that the compositions taught by Griese et al, which are used to strip floor finishes and include a floor finish dissolver, would not be effective to remove paint from a surface given the differences in chemical composition between floor finishes and paints.  Additionally, Applicant states that even the Examiner considers Griese et al analogous art relative to the claimed invention, the “floor finish dissolvers” as taught by Griese et al are organic solvents and not required in the paint remover compositions recited by independent claims 1 and 17.  Also, Applicant states that Griese et al disclose a laundry list of thickeners, which is dozens items long and makes a single reference to “starches” and that the Examiner has not demonstrated a reason why, out of the very wide array of compositions the broad disclosure of Griese et al encompass, a person of ordinary skill in the art would select the specific component that would result in the present claimed paint remover compositions. 
In response, note that, the Examiner asserts that Griese et al is analogous prior art relative to the claimed invention since it is drawn to the same field of endeavor, namely, thickener-based, coating and film removing compositions.  Additionally, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Griese et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, Griese et al clearly teach that thickeners such as starch may be used in amounts from 0.1 to 30% by weight (See para. 22 of Griese et al).  Additionally, while Griese et al may teach the use of  a variety of floor finish dissolvers (i.e., solvents), the Examiner asserts that the instant claims recite “comprising” which would open the claim up to any additional components including solvent.  The Examiner asserts that the broad teachings of Griese et al would suggest compositions having the same properties as the compositions recited by the instant claims because Griese et al teach compositions containing the same components in the same amounts as recited by the instant claims.  Note that, instant claims 1 and 17 are product-by-process claims; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.  Thus, the Examiner asserts that the teachings of Griese et al are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claims 5 and 18 under 35 U.S.C. 103 using Griese et al, further in view of Wenzel et al or Krzysik et al, Applicant states that the teachings of Griese et al are not sufficient to suggest the claimed invention and that the teachings of Wenzel et al or Krzysik et al are not sufficient to remedy the deficiencies of Griese et al.  In response, note that, the Examiner asserts that the teachings of Griese et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Krzysik et al and Wentzel et al are analogous prior art relative to the claimed invention and Griese et al and that one of ordinary skill in the art clearly would have looked to the teachings of Krzysik et al or Wentzel et al to cure the deficiencies of Griese et al with respect to instant claims 5 and 18.  Krzysik et al and Wentzel et al are secondary references relied upon for their teaching of amylopectic.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use amylopectin in the composition taught by Griese et al, with a reasonable expectation of success, because Wenzel et al or Krzysik et al teach the equivalence of starch to amylopectin as a thickener in a similar composition and further, Griese et al teach the use of starch in general.  Thus, the Examiner asserts that the teachings of Griese et al, further in view of Krzysik et al or Wentzel et al, are sufficient to render the claimed invention obvious under 35 USC 103.    
 With respect to the rejection of the instant claim 4 under 35 U.S.C. 103 using Griese et al, further in view of Murphy et al, Applicant states that the teachings of Griese et al are not sufficient to suggest the claimed invention and that the teachings of Murphy et al are not sufficient to remedy the deficiencies of Griese et al.  In response, note that, the Examiner asserts that the teachings of Griese et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Murphy et al is analogous prior art relative to the claimed invention and Griese et al and that one of ordinary skill in the art clearly would have looked to the teachings of Murphy et al to cure the deficiencies of Griese et al with respect to instant claim 4.  Murphy et al is a secondary reference relied upon for their teaching of sucrose.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sucrose in the composition taught by Griese et al, with a reasonable expectation of success, because Murphy et al teach that the use of sucrose in a similar composition provides added stability to the composition and further, such stability properties would be desirable in the composition taught by Griese et al.  Thus, the Examiner asserts that the teachings of Griese et al, further in view of Murphy et al, are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of the instant claims 6 and 19 under 35 U.S.C. 103 using Griese et al, further in view of Trivedi et al, Applicant states that the teachings of Griese et al are not sufficient to suggest the claimed invention and that the teachings of Trivedi et al are not sufficient to remedy the deficiencies of Griese et al.  In response, note that, the Examiner asserts that the teachings of Griese et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Trivedi et al is analogous prior art relative to the claimed invention and Griese et al and that one of ordinary skill in the art clearly would have looked to the teachings of Trivedi et al to cure the deficiencies of Griese et al with respect to instant claims 6 and 19.  Trivedi et al is a secondary reference relied upon for the use of a pH modifier such as sodium carbonate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium carbonate in the composition taught by Griese et al, with a reasonable expectation of success, because Trivedi et al teach that sodium carbonate may be used as a pH adjuster in a similar composition and further, Griese et al teach the use of pH adjusters in general.  Thus, the Examiner asserts that the teachings of Griese et al, further in view of Trivedi et al, are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of the instant claims 7 and 20 under 35 U.S.C. 103 using Griese et al, further in view of Stevens or Brocklehurst et al, Applicant states that the teachings of Griese et al are not sufficient to suggest the claimed invention and that the teachings of Stevens or Brocklehurst et al are not sufficient to remedy the deficiencies of Griese et al.  In response, note that, the Examiner asserts that the teachings of Griese et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Stevens or Brocklehurst et al analogous prior art relative to the claimed invention and Griese et al and that one of ordinary skill in the art clearly would have looked to the teachings of Stevens or Brocklehurst et al to cure the deficiencies of Griese et al with respect to instant claims 7 and 20.  Stevens or Brocklehurst et al are secondary references relied upon for the specific pH of the composition as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to to formulate compositions as taught by Griese et al to have a pH, for example, of 7 or 12, with a reasonable expectation of success, because Stevens or Brocklehurst teach the formulation of similar paint strippers at a pH of, for example, 7 or 12 and further, Griese et al teach that the amounts and types of components added to the composition may be varied within broad ranges which would allow for the formulation of compositions having various pH values.  Thus, the Examiner asserts that the teachings of Griese et al, further in view of Stevens or Brocklehurst et al, are sufficient to render the claimed invention obvious under 35 USC 103.   
Further, Applicant states that comparative data has been presented in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.   Specifically, Applicant states that Examples 5 and 6 of  the instant specification provide data showing that the claimed invention provides unexpected and superior paint removal in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any starch material in broad amounts while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the instant claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).   
Additionally, while the instant specification provides information after each of the Examples as to what percentage of paint was removed from the surface, the Examiner asserts that it is unclear as to how these percentages was calculated.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 24, 2022